ACCEPTED
                                                                                              01-14-00116-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         3/13/2015 4:34:16 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                   No. 01-14-00116-CR

                                          In the                            FILED IN
                                   Court of Appeals                  1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the
                                                                     3/13/2015 4:34:16 PM
                                First District of Texas              CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                               

                                      No. 1849562
                     In the County Criminal Court at Law Number 10
                                  Harris County, Texas

                               

                            BENEDICT EMESOWUM
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
        1. In the County Criminal Court at Law Number 10 of Harris County, Texas, in

cause number 1849562, the Appellant was convicted, on November 12, 2013, in The State

of Texas v. Benedict Emesowum.

        2. For the offense of assault of a family member, the Appellant was placed on

probation for one year and assessed a $100.00 fine.

        3. After a motion for new trial was timely filed on November 19, 2013, a written

notice of appeal was timely filed on January 1, 2014.

        4. The Appellant’s brief was filed with this Court on January 5, 2015.

        5. The State’s brief was due to be filed with this Court on February 4, 2015.

        6. An extension of time in which to file the State’s brief is requested until March 16,

2015.

        7. No previous extension has been granted to the State.

        8. The facts relied upon to explain the need for this extension are:

        With his numerous duties as Chief of the Appellate Division, the undersigned
        assistant district attorney has needed some additional time in order to respond to
        the appellant’s brief in this case. The undersigned attorney is also assigned to
        prepare the State’s briefs in the following cases:

               Jimmy Earl Drummond                  No. 01-14-00962-CR
               Marco Flores                         No. 14-14-00663-CR

        The undersigned attorney has also been called as a witness in the ongoing
        hearing on the application for a post-conviction writ of habeas corpus filed by
        David Mark Temple. The undersigned attorney has had to testify in this hearing
        over several days and was recalled to testify as well.
       WHEREFORE, the State prays that this Court will grant an extension of time until

March 16, 2015, in which to file the State’s brief in this case.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant at the following addresses on March 13, 2015:

       Benedict Emesowum
       P.O. Box 53911
       Houston, Texas 77052


                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: March 13, 2015